DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Receipt is acknowledged of an amendment, filed 14 December 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 52-79 are pending for examination.
Claims 52-60 and 65-71 are withdrawn.
Claims 1-51 are canceled.
Claims 61, 62, 72 and 73-79 are currently amended.
Specification and Drawings:
Amendments to the abstract of the disclosure have been submitted with the amendment filed 14 December 2021.
Amendments to the drawings have been submitted with the amendment filed 14 December 2021.
Election/Restrictions
Claims 52-60 and 65-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 September 2021.
Priority
A review of the parent applications reveals that the claimed subject matter of claims 61-64, 72-76, 78 and 79 is entitled to an effective filing date of 11 December 2009, which is the actual filing date of application 12/653,288.
A review of the parent applications reveals that the claimed subject matter of claim 77 is entitled to an effective filing date of 28 September 2016, which is the actual filing date of application 15/279153.
Drawings
Replacement sheet 6/8 of the drawings was received on 14 December 2021.  The replacement sheet 6/8 of the drawings is acceptable.
Specification
The specification is objected to because in the abstract of the disclosure submitted 14 December 2021, line 5, “said” should be changed to --the--.  Correction is required.  See MPEP § 608.01(b).  A new abstract on a separate sheet is required (see MPEP 714, subsection II.B).
Terminal Disclaimer
The terminal disclaimer filed on 14 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,596,827 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 14 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,995,041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61-64, 72-76, 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Yacus (US 4,205,624) in view of Wilford (US 8,147,772) and Verderosa et al. (US 2004/0084064).
Regarding claims 61, 72 and 73, the Yacus reference discloses a process and system for reprocessing soiled animal bedding material (title) commingled with manure to form a product (col. 1, lines 41-47), comprising the steps of: a. separating said soiled bedding material in a shaker (using a first shaker/screener 5, 6 followed by a second shaker/screener 12, 13) to send at least a preponderance of said manure to a holding tank (waste collector 11) (see col. 3, lines 26-43); and b. decontaminating said bedding material by heating and drying said separated 
The Yacus reference meets all of applicant’s claimed subject matter set forth in claims 61, 72 and 73, with the exception of expressly disclosing that the soiled animal bedding is composed of wood shavings commingled with manure, and heating and drying said separated bedding material, wherein said bedding material is held at a temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed (claim 61), or heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed (claims 72 and 73).  
The Yacus reference discloses that the soiled animal bedding is composed of rubber crumb particles, commingled with manure, but may also be composed of other materials commingled with manure (Yacus, paragraph bridging columns 3 and 4: “it is apparent that numerous other arrangements may be devised by those skilled in the art without departing from the spirit and scope of the invention. For example, the materials such as crushed walnut shells, corn cobs or such materials other than rubber particles are suitable for bedding materials and are cleaned, sanitized, dried and insecticided as described.”).
The Wilford reference discloses that it is old and well known in the relevant art to repurpose soiled animal bedding commingled with manure in which the soiled animal bedding may be composed of wood shavings, commingled with manure (Wilford, col. 1, lines 22-30: “More specifically, this invention relates to the processing of equine (horse) waste bedding or manure composed mostly of wood products such as shavings and sawdust and reclaiming the 
The Verderosa et al. reference discloses that it is old and well known in the relevant art to repurpose soiled animal bedding commingled with manure in which the soiled animal bedding may be composed of rubber particles as well as wood shavings, commingled with manure.  The Verderosa et al. reference teaches that it is known that rubber particles and wood shavings may each be used as animal bedding, and that each may be repurposed and processed from a soiled animal bedding condition into a reusable product such as animal bedding (Verderosa et al., paragraph [0010]: “such bedding include the long used mainstay of straw, and more recently developed bedding such as wood shavings, sand, and most recently, particles of recycled rubber, or crumb rubber.”  Verderosa et al., paragraph [0043]: “dirty bedding is scooped up from barns and stables housing the animals, preferably crumb rubber bedding though wood chips and other solid bedding may be used …”  Verderosa et al., paragraph [0044]: “dirty bedding 71 preferably in the form of crumb rubber, though wood chips, or other bedding 74 may be used (hereinafter all referred to as bedding) contaminated with waste material 77 such as straw, manure, sand, and silt is loaded into a feed hopper…”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Yacus process and system to by having had substituted soiled animal bedding material composed of wood shavings, commingled with manure, as suggested by Wilford and Verderosa et al., for the soiled animal bedding composed of rubber particles and other materials.  In this instance, a skilled artisan would have recognized that the teachings of Wilford and Verderosa et al. provide motivation 
Additionally, the Wilford reference discloses a method and apparatus for heating and drying bedding material in which contaminated bedding material is subjected to heated air.  In the apparatus the bedding material is subject to a step of decontaminating said bedding material by heating and drying said separated bedding material, wherein said bedding material is held at a temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed, or heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed (see col. 2, lines 35-55, col. 3, lines 1-32, and col. 5, lines 3-31).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process and system of reprocessing soiled animal bedding material by having incorporated into the step of decontaminating the bedding material by heating and drying the separated bedding material the Wilford teachings of having the heating and drying be such that the bedding material is held at a temperature for a time to ensure that any said manure remaining breaks down and any pathogens are killed, or heating and drying said bedding material at a temperature and for a time to ensure that remaining manure breaks down and its pathogens are killed.  In this 
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR, 550 U.S. at 416. A prima facie conclusion of obviousness may be supported by a showing that the claims are directed to a process, machine, manufacture, or composition of matter already known in the prior art that is altered by the mere substitution of one element for another known in the field, and such modification yields a predictable result. See Id. (citing United States v. Adams, 383 U.S. 39, 40 (1966)). The Court further stated that:
[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.
KSR, 550 U.S. at 417. When considering obviousness of a combination of known elements, the operative question is thus “whether the improvement is more than the predictable use of prior-art elements according to their established functions.”

Additionally, regarding claims 72 and 73, the Yacus reference discloses that the separating step comprises the first step of the process, as the separating occurs before heating and drying of the separated bedding material.
Regarding claim 62, the Yacus process, as modified by Wilford and Verderosa et al. above, teaches the process for repurposing soiled animal bedding material, as recited by claim 
Regarding claim 63, the Yacus process, as modified by Wilford and Verderosa et al. above, teaches the process recited by claim 61, and also discloses further comprising the step of packaging said product (Yacus: the product is collected in a drum (15)).
Regarding claim 64, the Yacus process, as modified by Wilford and Verderosa et al. above, teaches the process recited by claim 63, but does not disclose that said packaging is carried out by a bagging system configured to receive said product and package it into bags.  
However, the Wilford reference also discloses packaging an end product, and the packaging is carried out by a bagging system configured to receive the end product and package it into bags (Wilford, col. 3, lines 22-32: “Materials gathered from the exit conveyor of this invention can be easily tested for desired qualities, sent to a storage bin or sent to a pellet mill and/or bagging system. Processed material will now meet the criteria for both equine and other animal bedding and can be packaged and sold as such in either loose or pelleted form.”  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Yacus process by having incorporated the steps of packaging said product, and said packaging is carried out by a bagging system configured to receive said product and package it into bags, as taught by Wilford, in order to produce a marketable packaged product.
Regarding claim 74, the Yacus process, as modified by Wilford and Verderosa et al. above, teaches the process as recited by claim 63, but does not expressly disclose that said 
However, the Wilford reference discloses that that the soiled bedding material may comprise a wood product such as shavings and that the product may be a recycled bedding material or a fuel product (Wilford: col. 1, lines 22-30).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the process of Yacus by having had the soiled bedding material comprise a wood product such as shavings and that the product may be a recycled bedding material or a fuel product, as taught by Wilford, in order to provide alternative uses for the product and to make use of known and readily available bedding material.
Regarding claim 75, the Yacus process, as modified by Wilford and Verderosa et al. above, teaches the process as recited by claim 62, but does not expressly disclose that said product is a recycled bedding material.  The Yacus reference also teaches other materials may comprise the bedding materials, such as crushed walnut shells, corn cobs or such material other than rubber particles.  
However, the Wilford reference discloses that that the soiled bedding material may comprise a wood product such as shavings and that the end product may be a recycled bedding material or a fuel product (Wilford: col. 1, lines 22-30).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the process of Yacus by having 
Regarding claim 76, the Yacus process, as modified by Wilford and Verderosa et al. above, teaches the process as recited by claim 75 and also teaches packaging said product (Yacus: the product is collected in a drum (15) or Wilford: col. 3, lines 22-32).
Regarding claim 78, the Yacus process, as modified by Wilford and Verderosa et al. above, teaches the process as recited by claim 75 wherein additives are added to said bedding material (Yacus: col. 1, lines 12-14 and col. 3, lines 53-56, “coated with an insecticide”).
Regarding claim 79, the Yacus process, as modified by Wilford and Verderosa et al. above, teaches the process as recited by claim 61, wherein said separating step is the first step of said steps (Yacus: the separating step comprises the first step of the steps in the process, as the separating occurs before heating and drying of the separated bedding material).
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 75 above, and further in view of Cullen (US 2007/0006526) or Davis (US 2004/0118358).
Regarding claim 77, the Yacus process, as modified by Wilford and Verderosa et al. above, teaches the process as recited by claim 75, but does not expressly disclose wherein said bedding material additionally comprises at least one of peat moss, shredded newspaper, rice hulls, wheat by-products, shredded phone books, hemp, shredded cardboard, and pelleted straw.

However, the Cullen reference expressly discloses that bedding material may also comprise, see paragraph [0019], “biomass includes, for example, agricultural animal waste (e.g., manure); agricultural livestock waste nutrients such as, for example, litter, wood shavings, rice hulls, straw, and like animal bedding; forest related waste, such as, for example, mill and timber harvesting residue, pre-commercial thinning lumber, slash, and brush; sold wood waster, such as, for example, waste wooden pallets, crates, dunnage, manufacturing and construction wood wastes (other than pressure-treated, chemically treated, or painted wood waste), landscape or right-of-way tree trimmings, and the like; agricultural sources including, for example, bagasse, orchard tree crops, vineyard, grain, legumes, sugar, and like crop by-products and residues; and the like and mixtures thereof.” 
However, the Davis reference expressly discloses that bedding material may also comprise, see paragraph [0004], “poultry growers have used alternative materials, such as kiln-dried hardwood, wood chips, rice and peanut hulls, chopped straw, shredded newspaper, and sand.”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the process of Yacus by having substituted bedding material additionally comprising at least one of peat moss, shredded newspaper, rice hulls, wheat by-products, shredded phone books, hemp, shredded cardboard, and pelleted straw, as suggested by either one of Cullen or Davis, for the bedding material comprising wood shavings, in the modified Yacus process, since the substitution of one old and .  
Response to Arguments
Drawings:
Applicant’s amendment and corresponding arguments, see page 12 of the Remarks, filed 14 December 2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings as set forth in the previous Office action has been withdrawn. 
Specification:
Applicant’s amendment and corresponding arguments, see pages 12 and 13 of the Remarks, filed 14 December 2021, with respect to the objection to the abstract of the disclosure have been fully considered.  However, the objection to the abstract of the disclosure is repeated for the reason set forth above in this Office action.
Claim Objections:
Applicant’s amendment and corresponding arguments, see page 14 of the Remarks, filed 14 December 2021, with respect to the objections to the claims 76-79 have been fully considered and are persuasive.  The objection to the claims as set forth in the previous Office action has been withdrawn. 

Double Patenting:
Applicant’s proper terminal disclaimer and corresponding arguments, see pages 14 and 15 of the Remarks, filed 14 December 2021, with respect to the rejection of claims 61, 63, 64, 72 and 74-79 on the ground of nonstatutory double patenting have been fully considered and are persuasive.  The rejection of claims 61, 63, 64, 72 and 74-79 on the ground of nonstatutory double patenting as set forth in the previous Office action has been withdrawn. 
Applicant’s proper terminal disclaimer and corresponding arguments, see pages 16 and 17 of the Remarks, filed 14 December 2021, with respect to the rejection of claims 61, 63, 64 and 72-79 on the ground of nonstatutory double patenting have been fully considered and are persuasive.  The rejection of claims 61, 63, 64 and 72-79 on the ground of nonstatutory double patenting as set forth in the previous Office action has been withdrawn. 
Claim Rejections - 35 USC § 112:
Applicant’s amendment and corresponding arguments, see pages 17-19 of the Remarks, filed 14 December 2021, with respect to the rejection of claims 62 and 73-79 under 35 USC § 112(b) have been fully considered and are persuasive.  The rejection of claims 62 and 73-79 under 35 USC § 112(b) as set forth in the previous Office action has been withdrawn. 
Claim Rejections - 35 USC § 103:
Applicant’s amendment and corresponding arguments, see pages 19-23 of the Remarks, filed 14 December 2021, with respect to the rejection of claims 61-64 and 72-79 under 35 USC § 103 as unpatentable over Yacus (US 4205624) in view of Wilford (US 8147772) have been fully considered but are moot because of the new ground of rejection.
Additionally, applicant's argues on page 20 that:

    PNG
    media_image1.png
    300
    696
    media_image1.png
    Greyscale

However, it is pointed out that while the claim does not recite or otherwise require the step of cleaning said separated bedding material with cleaning agents and/ or washing and rinsing thereof, the claim is written in a manner, i.e. by the use of the phase “comprising the steps of” which is an open-ended transitional phrase.  The claim 62 may not recite the language or limitations discussed in the argument but the claim cannot be interpreted as excluding the language or limitations from the process.  Accordingly, the argument is deemed to be unpersuasive.
Additionally, the arguments in the last paragraph of page 21 concerning the Yacus reference and dry cleaning, that such dry cleaning would be counterproductive to the achievement of any “green” effect, and that Yacus teaches washing rubber materials are noted but deemed unpersuasive.  The claimed subject matter, as set forth in the rejection above, is taught by the combination of the teachings of Yacus, Wilford and Verderosa et al., and the arguments are speculative and unpersuasive as concerns the actual claimed subject matter.
The arguments on pages 21 and 22 about the use of rubber is speculative and merely an opinion.  The applied references clearly teach that rubber material, as well as other materials, 
Applicant also remarks on page 22 that:

    PNG
    media_image2.png
    377
    720
    media_image2.png
    Greyscale
However, this type of attorney argument cannot take the place of objective evidence.  Attention is directed to MPEP 716.01(c) Probative Value of Objective Evidence:
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        28 February 2022